Citation Nr: 0027583	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-12 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, and his claim for 
service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability." See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The Board finds that the veteran has satisfied the elements 
of a well-grounded claim for PTSD.  The veteran's service 
personnel records reflect that he served in Vietnam from 
August 1967 to August 1968, in an area that was considered 
isolated.  He has been given a diagnosis of PTSD on multiple 
occasions, including during a VA examination dated in May 
1998.  In multiple written statements received throughout the 
pendency of his claim, he has cited specific stressors as the 
cause of his PTSD, all of which relate to his Vietnam 
service.  The report of his October 1998 VA examination 
containing a PTSD diagnosis includes only reported stressors 
from Vietnam.  Thus, the Board concludes that the veteran's 
claim is plausible and capable of substantiation.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has presented medical records showing diagnoses 
of PTSD, and while there may be some issue as to whether 
these diagnoses are based on accurate or valid accounts of 
his stressor history, the veteran has, nonetheless, presented 
medical evidence establishing the required nexus between PTSD 
and his active service.  See Cohen, 10 Vet. App. at 128.  

The veteran's central contention is that he has PTSD as a 
result of exposure to several principle stressors.  He was a 
telecommunications equipment repairman in Vietnam.  He stated 
that sometime in late January 1968, (the 28th or 29th of the 
month possibly) he had to go outside and dig trenches and 
attempt to splice cable during enemy mortar and rocket 
attacks.  He stated that this was in the Air Force compound 
at the Air Base in DaNang during the Tet offensive.  He 
reported that several of his comrades were killed at this 
time, though he cannot recall their names.  He stated that 
the killings occurred within a few feet of him.  He also 
noted that at one unspecified point in this same general time 
period the perimeter of his compound was penetrated by enemy 
snipers.  When the veteran was attempting to fix some broken 
cable, the snipers shot and killed two men right behind the 
veteran.  He reports a similar event while on guard duty.  
Also, the veteran reported that his barracks were subject to 
mortar attacks, and that barracks close to him were actually 
blown up with 8 to 10 men inside.  He also reports that he 
was exposed to disturbing secret intelligence information 
because of his position in telecommunications.  During the 
Tet offensive, he knew sensitive information about the dire 
situation and the casualties which made it stressful to do 
his job.  

The veteran's service personnel records reflect that he 
served in Vietnam from August 1967 to August 1968, as a  
telecommunications specialist with the 1972 Communications 
Squadron, DaNang Air Base.  

As the veteran has diagnoses of PTSD related to his period of 
active service, verification of the occurrence of the claimed 
stressors from the United States Center for Research of Unit 
Records (USASCRUR) is required.  See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).

The Board believes that additional medical development would 
also be helpful to distinguish the degree to which the 
veteran's psychiatric symptomatology was caused by in-service 
stressors, and the extent to which the veteran's psychiatric 
problems were caused by other factors, such as some other 
psychiatric disorder.  It is therefore the opinion of the 
Board, that the RO should refer the veteran's claims file to 
a panel of two VA board certified psychiatrists, to review 
the claims file, examine the veteran, and make those 
determinations.

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to verify the 
occurrence of the purported stressors, 
and to the extent possible, the facts and 
circumstances surrounding the deaths of 
the above-referenced individuals.  The RO 
should contact the United States Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 as well as the 
National Archives and Records 
Administration, ATTN: NCPNA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, and 
request copies of the morning reports for 
the veteran's unit pertinent to the 
events identified in the statements of 
the veteran as well as operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit during 
the time frame cited that would shed 
light on the events related by the 
veteran.  In addition, the RO is 
requested to attempt to determine, to the 
extent possible, the location where the 
above-referenced individuals were killed 
on guard duty, during mortar attacks, or 
as a result of any enemy sniper 
penetrating the compound in and around 
late January 1968, as well as whether any 
barracks were damaged by enemy attack, in 
relation to the veteran's documented 
area(s) of operations at those specific 
times.  An attempt should also be made to 
determine the likelihood of the constant 
mortar attacks described by the veteran.  
An attempt should also be made to 
determine the likelihood of whether the 
veteran would have been subject to enemy 
fire while he was performing his MOS 
duties, specifically cable splicing, 
during the period up to, including and 
shortly after January 1968.  Further, it 
is requested that the RO attempt to 
ascertain the likelihood of whether the 
veteran was involved in secret 
intelligence and thus exposed to secret 
information about casualties during the 
TET offensive.  In this regard, the 
veteran's statements (or the RO's summary 
of the pertinent information contained 
therein), copies of the veteran's service 
personnel records, and a copy of his 
record of service (DD Form-214) should be 
forwarded to the appropriate source.

2.  Thereafter, the veteran should be 
examined by a panel of two VA 
psychiatrists to determine the nature and 
extent of any current psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals






 



